Citation Nr: 1740422	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1961 to July 1982.  He served in the Republic of Vietnam from August 1969 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in September 2009.  A statement of the case (SOC) was issued in August 2011.  A substantive appeal was timely received in October 2011.

In March 2016, the Board issued a decision that denied entitlement to service connection for bilateral lower extremity peripheral neuropathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC or the Court), which by Order dated April 2017, vacated that part of the Board's decision that denied entitlement to service connection for bilateral lower extremity peripheral neuropathy and remanded that matter to the Board for consideration in accordance with the terms set forth in a Joint Motion for Partial Remand (JMPR).  The April 2017 JMPR directs that the Veteran was not seeking to appeal the portions of the Board's decision which denied entitlement to service connection of erectile dysfunction and special monthly compensation (SMC) based on loss of use of a creative.  Therefore, that part of the March 2016 Board decision that denied entitlement to service connection for erectile dysfunction and SMC based on loss of use of a creative organ remains undisturbed.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development is warranted prior to adjudication of the issue of service connection for bilateral lower extremity peripheral neuropathy.

As reflected in the JMPR, the parties made reference to a January 2006 claim and observed that the Veteran suggested that his bilateral lower extremity peripheral neuropathy may be related to his in-service exposure to herbicide agents.  As such, the primary basis for the joint motion was that the Board failed to address this reasonably raised theory of entitlement and thus failed to provide an adequate statement of reasons and bases for its March 2016 decision as regards the issue of peripheral neuropathy.  

The Veteran contends, in essence, that he has bilateral lower extremity peripheral neuropathy that can be attributed to his exposure to herbicide agents while serving in the Republic of Vietnam.  In the alternative, he has also maintained in relevant part that his bilateral lower extremity peripheral neuropathy is secondary to the service-connected degenerative disc disease of the thoracolumbar spine.

Upon review, the service treatment records (STRs) include multiple entries regarding shooting pain in his legs associated with low back pain.  In an April 1964 entry, it was noted that the Veteran had L-5 shooting pain down his left leg, with limited flexion.  Later that month, in April 1964, it was noted that the Veteran's back pain was better, but that he had a recurrence with exercise.  At that time, the Veteran reported shooting pain in his right leg and left thigh.  Physical examination revealed pain in the sciatic distribution, which was aggravated by bending and lifting and associated with back pain.  The Veteran was noted to be somewhat impaired by a bad floor board since his last visit 4 days ago.  The impression was of low back strain and sciatica.  In a May 1974 entry, it was noted that the Veteran had chronic low back pain since 1964.  Stiffness for 2 days, radiating down both legs was also noted; the impression was of mechanical back pain.  In an August 1974 entry, the Veteran sought treatment for back pain on the right side going down his right leg.  In a January 1979 entry, a history of chronic low back pain since September 1963, and it was noted that the Veteran was injured doing push-ups.  The examiner noted pain constantly since the incident, with increasing pain in the last 3 weeks.  Pain into the right thigh, while doing back exercises as well as occasional pain the left thigh, was also noted.  The assessment was of low back strain.

The first post-service treatment for the Veteran's complaints of pain in his legs was during a March 1983 VA examination.  The Veteran related low back pain since 1963, and that when it was particularly aggravated, he had bilateral sciatica.  The VA examiner commented that there was no explanation for the Veteran's leg cramps, and added that the Veteran demonstrated a full motion, had no dysthesias or sciatica, and had no tenderness on fist percussion.

Private treatment records show a diagnosis of peripheral sensory neuropathy in July 1998.

VA conducted an examination of the Veteran in August 2014.  At that time, the VA examiner commented the Veteran's complaints of symptoms that present as peripheral neuropathy are documented to go back to 1998, a number of years before his diagnosis of diabetes.  The examiner referenced a 1998 neurology evaluation, observing that there did not appear to be any real difference subjectively between the 1998 neurology evaluation and a 2009 VA examination, with the objective findings actually better on the 2009 examination.  The examiner added that the nerve conduction study in 2009 revealed only mild nerve conduction abnormalities.  The VA examiner expressed the opinion that the Veteran's peripheral neuropathy is less likely than not caused by, related to, or worsened beyond natural progression by his service-connected degenerative disc disease of the thoracolumbar spine.  According to the VA examiner, the objective evaluation of the lumbar spine failed to show any neurologic abnormalities as a result of the Veteran's spine condition, explaining that the 1998 neurology evaluation of the peripheral neuropathy indicated an opinion that the neuropathy was not related to the Veteran's back complaints.

In an April 2017 statement, the Veteran, by and through his representative, contends to the effect that the August 2014 VA examination report, which is pertinent to the opinion that addresses a relationship between the bilateral lower extremity peripheral neuropathy and the service-connected degenerative disc disease of the thoracolumbar spine, lacks clarity as to whether the August 2014 VA examiner considered the multiple notations of pain in the bilateral lower extremity from his STRs in formulating this etiology opinion; and that he should also be accorded an etiology opinion pertinent to whether his bilateral lower extremity peripheral neuropathy can be linked to his in-service exposure to herbicide agents.

The Board observes that the record evidence reflects that the Veteran was not diagnosed with bilateral lower extremity peripheral neuropathy within one year of his exposure to herbicide agents, and hence this condition does not qualify for the herbicide exposure presumption under 38 C.F.R. §3.309(e).  Nonetheless, this condition and in-service exposure to herbicide agents can still be considered under traditional service connection principles, concerning the matter of direct causation, which has yet be addressed in a medical opinion.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); Combee v. Brown, 34 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, the Veteran purports that his bilateral lower extremity peripheral neuropathy of the bilateral lower extremities is linked to his service-connected degenerative disc disease of thoracolumbar spine, and also wishes to have the August 2014 VA opinion clarified to discuss at length whether the multiples entries noted in the STRs, regarding shooting pain in the legs associated with low back pain, can be attributed in any way to the bilateral lower extremity peripheral neuropathy that he now has.

As such, a supplemental addendum opinion-based on full review of the record and supported by rationale-is warranted in order to accord the Veteran every consideration and to fairly resolve the issue on appeal.  In particular, the VA must address any potential etiology of the Veteran's bilateral lower extremity peripheral neuropathy to his in-service exposure to herbicide agents, and/or to his service-connected degenerative disc disease of the thoracolumbar spine.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the August 2014 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  If this examiner is no longer available, the claims file must be returned to a medical professional of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner is asked to address the following:

a. Is it at least as likely as not (50 percent or greater probability) that the diagnosis of bilateral lower extremity peripheral neuropathy, which the Veteran now has, had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event, including exposure to herbicide agents?

****In responding to question (a), the examiner is asked to consider and discuss the scientific and statistical data from the National Academy of Science (NAS) that pertain to peripheral neuropathy and exposure to herbicide agents, and then to address whether there is a medically sound basis to attribute in any way the diagnosis of bilateral lower extremity peripheral neuropathy to the Veteran's in-service exposure to herbicide agents.

****Please Note: The Board is cognizant that there is no presumption of service connection for non-early onset peripheral neuropathy due to exposure to herbicide agents.  The question here is what is the likelihood that this Veteran's bilateral lower extremity peripheral neuropathy is related to his exposure to herbicide agents, given his medical history, family history, absence or presence of other risk factors, etc.

b. Is it at least as likely as not (50 percent or greater probability) that the diagnosis of bilateral lower extremity peripheral neuropathy, which the Veteran now has, was caused by or is a result of the service-connected degenerative disc disease of the thoracolumbar spine?

****In responding to question (b), and in light of the medical opinion provided in the August 2014 VA examination report (which addresses the relationship between the diagnosis of bilateral lower extremity peripheral neuropathy and degenerative disc disease of the thoracolumbar spine), the examiner is asked to consider and discuss the multiple entries of shooting and radiating pain in the Veteran's legs associated with the low back pain as noted in the service treatment records, and then address whether there is a medically sound basis to attribute in any way the diagnosis of bilateral lower extremity peripheral neuropathy to the service-connected degenerative disc disease of thoracolumbar spine.

****Please Note: The question here is whether the multiple episodes of shooting and radiating pain in the legs associated with the low back pain that the Veteran experienced in service, is consistent with the pathology of bilateral lower extremity peripheral neuropathy; and whether the VA medical opinion provided in August 2014 should change or remain the same, given these multiple episodes noted in service, and given the Veteran's medical history, family history, absence or presence of other risk factors, etc.

c. Is it at least as likely as not (50 percent or greater probability) that the diagnosis of bilateral lower extremity peripheral neuropathy, which the Veteran now has, permanently progressed at an abnormally high rate due to or as a result of the service-connected degenerative disc disease of the thoracolumbar spine?

****In responding to question (c), the question here is what is the likelihood the service-connected degenerative disc disease of the thoracolumbar spine produced a change (i.e., worsening beyond natural progress, improvement, or no change in progression) in the bilateral lower extremity peripheral neuropathy, given the Veteran's medical history, family history, absence or presence of risk factors, etc.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. The RO should then carefully review the examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

3. The RO should then re-adjudicate the issue of service connection for bilateral lower extremity peripheral neuropathy, to include consideration of whether this condition: (1) is related to in-service exposure to herbicide agents, and/or (2) is caused or aggravated by the service-connected degenerative disc disease of the thoracolumbar spine and/or the service-connected diabetes mellitus type II, in light of all the evidence of record.  If the benefit sought remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford then a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




